POUDIOT, J.
This is an action of trespass for assault, in which, after the jury had returned a verdict for the plaintiff in the sum of $1200, the defendant moved for a new trial on various grounds, only one 'of which, that the damages are excessive, was urged by the defendant in his argument on said motion.
Plaintiff’s money damages amount to between $150 and $200, so that approximately $1000 was awarded by the jury by way of compensation for his injuries and by way of punitive damages.
The plaintiff suffered a fractured nose, from which pieces of bone came out, with a permanent long black scar extending from the eye-brow to the tip of the nose. 1-Iis breathing is affected and in order that his nose may be restored to its normal functions, he must submit to an operation which will involve considerable pain and some expense. He suffered pain in his nose for a period of approximately three months and still has difficulty with his breathing.
This assault was a premeditated one. It appears that the plaintiff had accused the defendant of stealing some money and the defendant set out to take revenge. He lay in wait for the plaintiff on Crimea Street in Providence one day about 5:40, while the plaintiff was returning from his work, and struck him from behind, knocking him to the ground so that the *103plaintiff struck face down and his nose was split open.
For plaintiff: Joseph Rustigian.
For defendant: Littlefield, Otis & Knowles.
There is no question as to the liability of the defendant, as he himself testified that he deliberately went out to injure the plaintiff.
While the amount awarded by the jury both for compensatory and punitive damages is slightly more than what the Court might have allowed if hearing the case without a jury, yet this Court does not feel that the amount of the verdict is so much in excess of what would fairly compensate the plaintiff for his injuries, with a sum in addition to it as punitive damages, that it can say that the jury were influenced by passion in giving this amount to the plaintiff.
Therefore the defendant’s motion for a new trial is denied.